DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of elements/modules as described in the specification and/or claims.  
Claim 1 recites “(1) detecting a port dynamic voltage of each serial IGBT; (2) performing a dynamic overvoltage diagnosis on the port dynamic voltage of each of the IGBT... (4) stopping supplying the emergency high level signal to the gate of the IGBT, and supplying a constant voltage at the gate of the IGBT through the auxiliary voltage source”. The drawing figures show only rectangular blocks. The drawing figures do not show the exact port (assuming the port is one of gate, collector and emitter terminals) to be detected. In addition, the drawing figures do not show the details of the detection module.  Is the detection module based on a comparator or something else? In addition, the drawing figures fails to show each serial IGBT.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
No new matter should be entered.
Specification
The disclosure is objected to because of the following informalities:

 The paragraph 0046/0016 (having similar description) describes that  “The detection voltage value Ua is set to be close to 0, the time when the overvoltage IGBT and the reference port voltage of the IGBT UCE reach the detection voltage value are recorded, which are respectively denoted as t1 and t2, thereby obtaining the overvoltage reaction delay time.” It’s not understood what the overvoltage IGBT is. In addition, the original specification did not disclose how to select the value of the Ub, so the appropriate time difference between the time when the 

The paragraph 0047/0017 (having similar description) describes that “The appropriate detection voltage value Ub is set.” However, the specification did not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be recorded.
In addition, it is not understood whether the auxiliary voltage source, the high level signal supplying module, or something else is the gate driving circuit for the serial IGBT in fig. 3.  
No new matter should be entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Claim 1 recites “a serial insulated gate bipolar transistor (IGBT) voltage equalization method based on an auxiliary voltage source, comprising the following steps: comprising the following steps: (1) detecting a port dynamic voltage of each serial IGBT; (2) performing a dynamic overvoltage diagnosis on the port dynamic voltage of each of the IGBT; (3) supplying an emergency high level signal to a gate of one of the IGBT when a dynamic overvoltage is detected; (4) stopping supplying the emergency high level signal to the gate of the IGBT, and supplying a constant voltage at the gate of the IGBT through the auxiliary voltage source”, which contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The amplitude of the constant voltage is calculated from the equation in paragraph 0054.The equation in paragraph 0054 is according to the equations in paragraphs 0046 and 0047. The paragraph 0046/0016 (having similar description) describes that  “The detection voltage value Ua is set to be close to 0, the time when the overvoltage IGBT and the reference port voltage of the IGBT UCE reach the detection voltage value are recorded, which are respectively denoted as t1 and t2, thereby obtaining the overvoltage reaction delay time.” It’s not understood what the overvoltage IGBT is. The original disclosure did not describe what the overvoltage IGBT is. In addition, the original specification did not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be 
In addition, it is describes in paragraph 0039 that “If the coefficient is too large, a safety issue will occur to the device; if the coefficient is too small, it is likely to have misjudgment. In the embodiment of the present invention, the selected value is 1.1, and the preferred range is 1.1 to 1.5. The reference voltage Uref can be an average value of all serial IGBT port voltages excluding the IGBT, or can be directly selected according to the IGBT model by looking up the manufacture manual.” Specifically, the phrase “the reference voltage Uref can be an average value of all serial IGBT port voltages excluding the IGBT, or can be directly selected according to the IGBT model by looking up the manufacture manual” is describes in paragraph 0039. The original disclosure did not disclose how to calculate ”an average value of all serial IGBT port voltages excluding the IGBT” when the system is operating. In addition, what circuit/module to do the calculation. In addition, the original disclosure did not disclose the reference voltage Uref can be directly selected according to which parameter in the manufacture manual. Therefore, the original disclosure didn’t not disclose how to select the value of the reference voltage Uref.
In addition, the original specification did not describe what an emergency high level signal to a gate of one of the IGBT” is. Is it the drive signal to turn on the IGBT, the drive signal to turn off the IGBT, a bias voltage to the IGBT, or something else?


In addition, also see the objections to drawing and specification.

Claims 2-7 and 9-13 are rejected based on the dependency from claim 1.

Similarly, claim 8 recites “a serial insulated gate bipolar transistor (IGBT) voltage equalization system based on an auxiliary voltage source, comprising: a detection module configured to detect a port dynamic voltage of each serial IGBT; a diagnostic module configured to perform a dynamic overvoltage diagnosis on the port dynamic voltage of each IGBT; a high level signal supplying module configured to supply an emergency high level signal to a gate of the IGBT when a dynamic overvoltage exists in a port of one of the IGBT; the auxiliary voltage source configured to supply a constant voltage to the gate of the IGBT when the dynamic overvoltage exists in the port of one of the IGBT”, which contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The amplitude of the constant voltage is calculated from the equation in paragraph 0054.The equation in paragraph 0054 is according to the equations in paragraphs 0046 and 0047. The paragraph 0046/0016 (having similar description) describes that  “The detection voltage value Ua is set to be close to 0, the time when the overvoltage IGBT and the reference port voltage of the IGBT UCE reach the detection voltage value are recorded, which are respectively 
In addition, it is describes in paragraph 0039 that “If the coefficient is too large, a safety issue will occur to the device; if the coefficient is too small, it is likely to have misjudgment. In the embodiment of the present invention, the selected value is 1.1, and the preferred range is 1.1 to 1.5. The reference voltage Uref can be an average value of all serial IGBT port voltages excluding the IGBT, or can be directly selected according to the IGBT model by looking up the manufacture manual.” Specifically, the phrase “the reference voltage Uref can be an average value of all serial IGBT port voltages excluding the IGBT, or can be directly selected according to the IGBT model by looking up the manufacture manual” is describes in paragraph 0039. The original disclosure did not disclose how to calculate ”an average value of all serial IGBT port voltages excluding the IGBT” when the system is operating. In addition, what circuit/module to do the calculation. In addition, the original disclosure did not disclose the reference voltage Uref 
In addition, the original specification did not describe what an emergency high level signal to a gate of one of the IGBT” is. Is it the drive signal to turn on the IGBT, the drive signal to turn off the IGBT, a bias voltage to the IGBT, or something else?
In addition, the specification did not disclose how to measure a voltage amplitude of a Miller platform and to utilize which circuit/element to measure the voltage amplitude of a Miller platform, so the detection the port dynamic voltage of each serial IGBT can start after a voltage amplitude of the Miller platform is measured. 
In addition, also see the objections to drawing and specification.

Similarly, Claim 4 recites that “wherein the amplitude of the high level signal is determined by a difference between a high level amplitude of a gate driving signal of the IGBT and a voltage amplitude of a Miller platform of the IGBT”, which contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification did not disclose how to measure a voltage amplitude of a Miller platform and to utilize which circuit/element to measure the voltage amplitude of a Miller platform, so the detection the port dynamic voltage of each serial IGBT can start after a voltage amplitude of the Miller platform is measured. 
Similarly, Claims 7 and 9-13 requires “setting a second detection voltage value Ub, recording a time when the overvoltage IGBT and the reference port voltage of IGBT UCE reach the second detection voltage value, which are respectively recorded”, which contains subject 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a serial insulated gate bipolar transistor (IGBT) voltage equalization method based on an auxiliary voltage source, comprising the following steps: comprising the following steps: (1) detecting a port dynamic voltage of each serial IGBT; (2) performing a dynamic overvoltage diagnosis on the port dynamic voltage of each of the IGBT; (3) supplying an emergency high level signal to a gate of one of the IGBT when a dynamic overvoltage is detected; (4) stopping supplying the emergency high level signal to the gate of the IGBT, and 
The amplitude of the constant voltage is calculated from the equation in paragraph 0054.The equation in paragraph 0054 is according to the equations in paragraphs 0046 and 0047. The paragraph 0046/0016 (having similar description) describes that  “The detection voltage value Ua is set to be close to 0, the time when the overvoltage IGBT and the reference port voltage of the IGBT UCE reach the detection voltage value are recorded, which are respectively denoted as t1 and t2, thereby obtaining the overvoltage reaction delay time.” It’s not understood what the overvoltage IGBT is. In addition, the original specification did not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be measured. The paragraph 0047/0017 (having similar description) describes that “The appropriate detection voltage value Ub is set.” However, the original specification did not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be recorded.
Therefore, the original disclosure didn’t not disclose the amplitude of the constant voltage supplied at the gate of the IGBT.
Further, it is describes in paragraph 0039 that “If the coefficient is too large, a safety issue will occur to the device; if the coefficient is too small, it is likely to have misjudgment. In 
Claims 2-7 and 9-13 are rejected based on the dependency from claim 1.
Similarly, claim 8 recites “a serial insulated gate bipolar transistor (IGBT) voltage equalization system based on an auxiliary voltage source, comprising: a detection module configured to detect a port dynamic voltage of each serial IGBT; a diagnostic module configured to perform a dynamic overvoltage diagnosis on the port dynamic voltage of each IGBT; a high level signal supplying module configured to supply an emergency high level signal to a gate of the IGBT when a dynamic overvoltage exists in a port of one of the IGBT; the auxiliary voltage source configured to supply a constant voltage to the gate of the IGBT when the dynamic overvoltage exists in the port of one of the IGBT”, which contains subject matter which was not 
The amplitude of the constant voltage is calculated from the equation in paragraph 0054.The equation in paragraph 0054 is according to the equations in paragraphs 0046 and 0047. The paragraph 0046/0016 (having similar description) describes that  “The detection voltage value Ua is set to be close to 0, the time when the overvoltage IGBT and the reference port voltage of the IGBT UCE reach the detection voltage value are recorded, which are respectively denoted as t1 and t2, thereby obtaining the overvoltage reaction delay time.” It’s not understood what the overvoltage IGBT is. In addition, the specification does not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be measured. The paragraph 0047/0017 (having similar description) describes that “The appropriate detection voltage value Ub is set.” However, the specification does not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be recorded. Therefore, the original disclosure didn’t not disclose the amplitude of the constant voltage supplied at the gate of the IGBT.
Further, it is describes in paragraph 0039 that “If the coefficient is too large, a safety issue will occur to the device; if the coefficient is too small, it is likely to have misjudgment. In the embodiment of the present invention, the selected value is 1.1, and the preferred range is 1.1 to 1.5. The reference voltage Uref can be an average value of all serial IGBT port voltages excluding the IGBT, or can be directly selected according to the IGBT model by looking up the 
Claim 4 recites that “wherein the amplitude of the high level signal is determined by a difference between a high level amplitude of a gate driving signal of the IGBT and a voltage amplitude of a Miller platform of the IGBT”. However, the specification did not disclose how to measure a voltage amplitude of a Miller platform and utilize which circuit/element to measure the voltage amplitude of a Miller platform.
Claims 7 and 9-13 requires “setting a second detection voltage value Ub, recording a time when the overvoltage IGBT and the reference port voltage of IGBT UCE reach the second detection voltage value, which are respectively recorded”. The original specification did not disclose how to select the value of the Ub, so the appropriate time difference between the time when the overvoltage IGBT and the time when the reference port voltage of the IGBT UCE reach the detection voltage value can be measured. The paragraph 0047/0017 (having similar description) describes that “The appropriate detection voltage value Ub is set.” However, the .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the reference voltage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh et al. (US 2002/0131276).
Regarding claim 1, Katoh discloses a serial insulated gate bipolar transistor (IGBT) voltage equalization method [e.g. fig. 8, paras. 0039, 0040] based on an auxiliary voltage source [e.g. the bottom 13/7], comprising the following steps: (1) detecting [e.g. 3/4] a port dynamic voltage [e.g. the collector port] of each serial IGBT [see fig. 3. The “each serial IGBT” is interpreted as at least 2 IGBTs connected in series]; (2) performing [e.g. 3/4] a dynamic overvoltage diagnosis on the port dynamic voltage of each of the IGBT; (3) supplying [e.g. 61] an emergency high level signal to a gate of one of the IGBT when a dynamic overvoltage is detected; (4) stopping supplying the emergency high level signal to the gate of the IGBT, and supplying a constant voltage [e.g. the output voltage of 7 /the signal at 13 N when 62 is turned on] at the gate of the IGBT through the auxiliary voltage source. Also see claim 8.
Regarding claim 3, Katoh discloses the serial IGBT voltage equalization method based on the auxiliary voltage source according to claim 1, wherein the dynamic voltage is diagnosed as dynamic overvoltage when a port dynamic voltage of one of the IGBT exceeds a reference voltage by a specific ratio [e.g. the gate threshold of 61].
Regarding claim 5 (as best understood), Katoh discloses the serial IGBT voltage equalization method based on the auxiliary voltage source according to claim 1, wherein a signal width of the high level signal is determined by a port voltage diagnosis result of the IGBT, and when the port dynamic voltage of the IGBT is less than or equal to the reference voltage [e.g. the gate threshold of 61], the high level signal stops.


Regarding claim 8, Katoh discloses a serial insulated gate bipolar transistor (IGBT) voltage equalization system [e.g. figs. 3, 8, paras. 0039, 0040] based on an auxiliary voltage source [e.g. 7], comprising: a detection module [e.g. 3; or 3, 4] configured to detect a port dynamic voltage of each serial IGBT; a diagnostic module [e.g. 4, 62; or 61, 62] configured to perform a dynamic overvoltage diagnosis on the port dynamic voltage of each IGBT; a high level signal supplying module [e.g. 61; or the top 13] configured to supply an emergency high level signal to a gate of the IGBT when a dynamic overvoltage exists in a port [e.g. the collector port] of one of the IGBT; the auxiliary voltage source [e.g. 7] configured to supply a constant voltage [e.g. logic high/low] to the gate of the IGBT when the dynamic overvoltage exists in the port of one of the IGBT.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842